 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   SUNPOWER CORPORATION,                               Case No.: 21-CV-375-CAB-MSB
11                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF
12   v.                                                  SUNPOWER CORPORATION’S
                                                         MOTION TO DISMISS
13   SUNPOWER CALIFORNIA, LLC;
                                                         DEFENDANTS’ COUNTERCLAIMS
     GREEN TECH SOLAR d/b/a Sunpower
14
     California; and Benjamin Jackson,
15                                   Defendants.         [Doc. No. 21]
16
17
18           On March 3, 2021, Plaintiff Sunpower Corporation (“Plaintiff”) filed a complaint
19   for trademark infringement and other related claims against Defendants Sunpower
20   California, LLC, Green Tech Solar d/b/a Sunpower California, and Benjamin Jackson
21   (“Defendants”). [Doc. No. 1.] On April 30, 2021, Defendants filed an Answer to the
22   Complaint and Counterclaims against Plaintiff. [Doc. No. 19.] On May 21, 2021,
23   Plaintiff filed a motion to dismiss the counterclaims. [Doc. No. 21.] On June 11, 2021,
24   Defendants filed an opposition to the motion. [Doc. No. 26.] On June 18, 2021, Plaintiff
25   filed a reply. [Doc. No. 27.] For the reasons set forth below, the motion to dismiss
26   Defendants’ counterclaims is GRANTED WITH LEAVE TO AMEND.
27   /////
28   /////

                                                     1
                                                                              21-CV-375-CAB-MSB
 1                      FACTUAL ALLEGATIONS OF COUNTERCLAIMS
 2          Defendant LLCs were founded as early as 2014 by Ben Jackson as
 3   marketing/consulting companies with the intent to market sun-solar power to
 4   Southern California residents. [Doc. No. 19 at 8, ¶6.] Since Defendant LLCs’ creation,
 5   Defendants have used their good reputation in the area to recommend and refer customers
 6   to Plaintiff, Plaintiff’s dealers, and other installers. [Id. at 8, ¶7.]
 7          Over that time period, Plaintiff and Defendants maintained a positive,
 8   working relationship and collaborated on numerous projects together. [Id. at 8, ¶8.]
 9   Defendants secured multiple celebrity endorsements for Plaintiff’s products, secured
10   hundreds of clients for Plaintiff, and generated significant revenue for Plaintiff. [Id. at 8,
11   ¶9.] Most notably, Defendants were responsible for Plaintiff’s relationship with the San
12   Diego Padres and the installation of Plaintiff’s solar panels at Petco Park, a project which
13   Defendants originated and helped facilitate with Plaintiff as well as Plaintiff’s largest
14   Commercial Dealer that Defendants selected to assist and install. [Id. at 8, ¶10.]
15          Defendants are a solar energy marketing and consulting company, and
16   have never manufactured, nor ever intended to manufacture solar panels or materials
17   to create, build, or install solar panels. [Id. at 9, ¶11.] Defendants have never competed,
18   nor ever intend to compete with Plaintiff in the field of solar panel manufacturing,
19   distribution, or installation, or interfere with distribution. [Id. at 9, ¶12.]
20          Despite the positive business relationship between Plaintiff and Defendants over
21   the years, Plaintiff has at various times interfered with Defendants’ business relationships
22   and contracts. [Id. at 9, ¶13.] For example, on information and belief, after organizing
23   and facilitating the project with the San Diego Padres, Plaintiff instructed the Padres
24   organization to stop working with Defendants and no longer involve Defendants in the
25   project at Petco Park. [Id. at 9, ¶14.] After Plaintiff instructed the San Diego Padres to
26   stop working with Defendants, Defendants were no longer involved in the project. [Id. at
27   9, ¶15.]
28

                                                      2
                                                                                       21-CV-375-CAB-MSB
 1          On information and belief, Plaintiff interfered with Defendants’ business
 2   relationship with Milholland Electric Inc. (“Milholland”) because Defendants did not
 3   give Plaintiff control of its website domain, www.sunpowercalifornia.com, and
 4   Milholland will no longer work with Defendants. [Id. at 9, ¶16.] On information and
 5   belief, Plaintiff interfered with Defendants’ business relationship with Sullivan Solar
 6   Power of California Inc. (“Sullivan”), and Sullivan will no longer work with Defendants.
 7   [Id. at 9, ¶17.]
 8                                       LEGAL STANDARD
 9          A [cross] complaint will survive a motion to dismiss when it contains “sufficient
10   factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
11   Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009) (quoting
12   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007)).
13   When considering a Rule 12(b)(6) motion, a court must “accept as true all allegations of
14   material fact and must construe those facts in the light most favorable to the
15   plaintiff[cross-complainant].” Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000).
16   Although a [cross]complaint need not include “detailed factual allegations,” it must offer
17   “more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556
18   U.S. at 678. Conclusory allegations or allegations that are no more than a statement of a
19   legal conclusion “are not entitled to the assumption of truth.” Id. at 679. In other words, a
20   pleading that merely offers “labels and conclusions,” a “formulaic recitation of the
21   elements,” or “naked assertions” will not be sufficient to state a claim upon which relief
22   can be granted. Id. at 678 (citations and internal quotation marks omitted).
23          “When there are well-pleaded factual allegations, a court should assume their
24   veracity and then determine whether they plausibly give rise to an entitlement of relief.”
25   Id. at 679. Plaintiffs [cross-complainants] must allege “plausible grounds to infer” that
26   their claims rise “above the speculative level.” Twombly, 550 U.S. at 555. “Determining
27   whether a [cross] complaint states a plausible claim for relief” is a “context-specific task
28

                                                     3
                                                                                    21-CV-375-CAB-MSB
 1   that requires the reviewing court to draw on its judicial experience and common sense.”
 2   Iqbal, 556 U.S. at 679.
 3                                         DISCUSSION
 4         1. Intentional Interference (Count III).
 5         A claim for intentional interference with prospective economic advantage requires
 6   (1) an economic relationship between the plaintiff and a third party with the probability
 7   of future economic benefit to the plaintiff, (2) defendant's knowledge of that relationship,
 8   (3) defendant's intentional, independently wrongful act to disrupt the relationship, (4)
 9   actual disruption, and (5) economic harm to the plaintiff. Marsh v. Anesthesia Serv. Med.
10   Group. Inc., 200 Cal.App.4th 480, 504 (2011) (citing Korea Supply v. Lockheed Martin
11   Corp., 29 Cal.4th 1134, 1153 (2003)).
12         Here, Defendants have not sufficiently alleged a claim for Intentional Interference.
13   First, Defendants have failed to sufficiently allege “an economic relationship” between
14   Defendants and any third party. Marsh, 200 Cal. App.4th at 504. Alleging that
15   Defendants “were responsible” for Plaintiff’s relationship with the Padres, or that
16   Defendants “originated and helped facilitate” a project at Petco, does not sufficiently
17   show an economic relationship between Defendants and the Padres. See Soil Retention
18   Prod. Inc. v. Brentwook Indus. Inc., No. 20-cv-2453, 2021 WL 689914, at *19 (S.D. Cal.
19   Feb. 23, 2021)(dismissal warranted because plaintiff “never alleges which entities, if any,
20   it was negotiating with, what the terms were, when the contracts were being negotiated . .
21   . . and how much money, if any, Plaintiff lost as a result”). Similarly, Defendants merely
22   allege they had a “business relationship” with Milholland and Sullivan, but they fail to
23   give the necessary specification, such as what contracts were being negotiated with those
24   parties and how much money Plaintiff lost. Id.
25         Finally, Defendants fail to sufficiently allege Plaintiff’s “intentional, independently
26   wrongful act.” Marsh, 200 Cal. App. 4th at 504. “To establish a claim for interference
27   with prospective economic advantage ... a plaintiff must plead that the defendant engaged
28   in an independently wrongful act. An act is not independently wrongful merely because

                                                   4
                                                                                21-CV-375-CAB-MSB
 1   defendant acted with an improper motive.” Korea Supply Co. v. Lockheed Martin Corp.,
 2   29 Cal.4th 1134, 1158 (Cal.2003). “[A]n act is independently wrongful if it is unlawful,
 3   that is, if it is proscribed by some constitutional, statutory, regulatory, common law, or
 4   other determinable legal standard.” Id. at 1159. Here, Defendants merely allege that
 5   SunPower told the other entities “to stop working with Defendants” and that such
 6   comments were “disparaging.” However, Defendants fail to allege that Plaintiff's
 7   statements were otherwise proscribed by some “constitutional, statutory, regulatory,
 8   common law,” or any other determinable legal standard. Id. And to the extent that
 9   Plaintiff's statements sound in fraud, Defendants' allegations to that effect would be
10   subject to Rule 9(b)'s heightened pleading standard; a standard that Defendants’ current
11   pleadings cannot satisfy. See Vess V. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th
12   Cir. 2003)(“Averments of fraud must be accompanied by the who, what, when, where,
13   and how of the misconduct charged.” (internal quotations and citations omitted)).
14         Accordingly, the motion to dismiss the Intentional Interference claim is
15   GRANTED WITH LEAVE TO AMEND.
16         2. Unjust Enrichment (Count IV).
17         Defendants assert they had an agreement with Plaintiff’s authorized dealer, DST
18   Construction, Inc. (“DST”) and that DST “materially breached” the agreement by paying
19   Defendants in bad checks. Defendants further allege that DST’s breach somehow
20   unjustly enriched Plaintiff. These allegations fail to state a claim for unjust enrichment.
21         First, under California law, “there is not a standalone cause of action for ‘unjust
22   enrichment,’ which is synonymous with ‘restitution.’ ” Astiana v. Hain Celestial Grp.,
23   Inc., 783 F.3d 753, 762 (9th Cir. 2015). Admittedly, “[w]hen a plaintiff alleges unjust
24   enrichment, a court may ‘construe the cause of action as a quasi-contract claim seeking
25   restitution,’ ” id., but there is also California case law holding that a plaintiff may not
26   “pursue or recover on a quasi-contract claim if the parties have an enforceable agreement
27   regarding a particular subject matter.” Klein v. Chevron U.S.A., Inc., 202 Cal. App. 4th
28   1342, 1388 (2012). Unjust enrichment is a quasi-contract claim that depends on the

                                                    5
                                                                                   21-CV-375-CAB-MSB
 1   absence of an express written contract covering the same subject matter. Lance Camper
 2   Mfg. Corp. v. Republic Indemnity Co., 44 Cal. App. 4th 194, 203 (Cal. App. 2 Dist.
 3   1996). Here, because Defendants have alleged a specific agreement with DST over the
 4   subject matter, this claim fails.
 5             In addition, Defendants fail to allege that Plaintiff unjustly retained any benefit
 6   from Defendants. Peterson v. Cellco P’ship, 164 Cal. App. 4th 1583, 1593 (2008)(“The
 7   elements of an unjust enrichment claim are the receipt of a benefit and the unjust
 8   retention of the benefit at the expense of another.”) Here, Defendants merely allege that
 9   “part of the profits generated by the dealer” have been passed to Plaintiff by the dealer.
10   But Defendants do not allege that Plaintiff unjustly received a benefit from Defendants.
11   See Am Video Duplicating, Inc. v. City of Nat’l Bank, No. 20-cv-4036, 2020 WL
12   6882735, at *6 (C. D. Cal. Nov. 20, 2020)(“The only benefit Defendants allegedly
13   received – a lender fee – came from SBA, not from Plaintiff.”).
14             Accordingly the motion to dismiss the Unjust Enrichment claim is GRANTED
15   WITH LEAVE TO AMEND.
16             3. Declaratory Relief (Counts I & II).
17             Defendants seek a declaration that they have not infringed SunPower’s trademark
18   rights (Count I) and that Plaintiff’s trademarks are invalid (Count II). These claims fail
19   for several reasons. First, Defendants have not sufficiently alleged the Sleekcraft1 factors
20   to assess infringement or explain why Defendants’ use of the SUNPOWER marks is non-
21   infringing. Similarly, Defendants merely assert that “[e]ach of Plaintiff’s alleged
22   trademarks is invalid,” but do not say why the marks are invalid. These threadbare
23   recitals are insufficient. Iqbal, 566 U.S. at 678.
24             Second, the declaratory relief claims are duplicative of Plaintiff’s trademark claims
25   and Defendants’ defenses to those claims, and therefore should be dismissed. Declaratory
26
27
28   1
         AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341, 348 (9th Cir. 1979).

                                                           6
                                                                                     21-CV-375-CAB-MSB
 1   relief is appropriate “(1) when the judgment will serve a useful purpose in clarifying and
 2   settling the legal relations in issue, and (2) when it will terminate and afford relief from
 3   the uncertainty, insecurity, and controversy giving rise to the proceeding.” Eureka Fed.
 4   Sav. & Loan Ass'n v. Am. Cas. Co. of Reading, Pa., 873 F.2d 229, 231 (9th Cir. 1989)
 5   (quoting Bilbrey by Bilbrey v. Brown, 738 F.2d 1462, 1470 (9th Cir. 1984). It is
 6   appropriate to dismiss counterclaims where it presents an issue that has already been
 7   brought before the court. Englewood Lending, Inc. v. G&G Coachella Invs., LLC, 651 F.
 8   Supp. 2d 1141, 1147 (C.D. Cal. 2009); Sliding Door Co. v. KLS Doors, LLC, No. EDCV
 9   13-00196 JGB, 2013 WL 2090298, at *4 (C.D. Cal. May 1, 2013). Here, Defendants’
10   counterclaims for declaratory relief will be resolved once the Court determines the merits
11   of Plaintiff’s claims for trademark infringement. See Applied Info. Scis. Corp. v. eBAY,
12   Inc., 511 F.3d 966, 969 (9th Cir. 2007)(plaintiff asserting claims for trademark
13   infringement cannot prevail without showing validity and infringement). Therefore, the
14   declaratory relief claims are duplicative.
15         Accordingly, the motion to dismiss the declaratory relief claims is GRANTED
16   WITH LEAVE TO AMEND. “Actually amending is not encouraged.” Springboards to
17   Education, Inc., v. Families in Schools, No. 17cv8348-MWF(EX), 2018 WL 6038291, at
18   *5 (C.D. Cal. Feb. 9, 2018)(dismissing duplicative claims for declaratory relief in a
19   trademark case).
20                                         CONCLUSION
21         For the reasons set forth above, the motion to dismiss Defendants’ counterclaims is
22   GRANTED WITH LEAVE TO AMEND. Defendants shall have until July 30, 2021
23   to file amended counterclaims.
24         IT IS SO ORDERED.
25   Dated: July 2, 2021
26
27
28

                                                   7
                                                                                  21-CV-375-CAB-MSB
